 



Exhibit 10.1
NON-EXCLUSIVE LICENSE AND MATERIAL TRANSFER AGREEMENT
This Non-Exclusive License and Material Transfer Agreement (“Agreement”) is
entered into with an effective date as of March 30, 2007 (the “Effective Date”),
by and between Astellas Pharma Inc., a Japanese company with a principal place
of business located at 2-3-11 Nihonbashi-Honcho, Chuo-ku, Tokyo 103-8411, Japan
(“Company”), and Regeneron Pharmaceuticals, Inc. (“Regeneron”), a New York
corporation, with a principal place of business located at 777 Old Saw Mill
River Road, Tarrytown, New York 10591-6707.
WITNESSETH
          WHEREAS, Regeneron has developed antibody technology, including
genetically modified mice and related know-how, useful to generate human
monoclonal antibodies;
          WHEREAS, Regeneron owns certain patents and patent applications
covering its human antibody technology;
          WHEREAS, Company desires to obtain certain non-exclusive licenses
under Regeneron Technology (as defined below), including the right to
commercialize Antibodies (as defined below) generated from the Mice (as defined
below), on the terms and conditions set forth herein;
          NOW, THEREFORE, in consideration of the premises and of the mutual
promises and covenants herein contained, Company and Regeneron agree as follows:
ARTICLE I
DEFINITIONS
          When used in this Agreement, each of the following terms shall have
the meanings set forth in this Article I:
          1.1 “Adjusted Annual Fee” shall mean twenty million United States
dollars (US$20,000,000) adjusted in accordance with the US CPI to reflect any
increase in the US CPI from the month and year of the Transfer Date until the
month and year of the most recently reported US CPI available on the fourth
anniversary of the Transfer Date.
          1.2 “Affiliate” shall mean, with respect to a Person, any Person that
controls, is controlled by, or is under common control with such Person. For
purposes of this Section 1.2, ”control” shall refer to (a) in the case of a
Person that is a corporate entity, direct or indirect ownership of fifty percent
(50%) or more of the stock or shares having the right to vote for the election
of a majority of the directors of such Person or (b) in the case of a Person
that is an entity, whether or not he, she or it is a corporate entity, the
possession, directly or indirectly, of the power to direct, or cause the
direction of, the management or policies of such Person, whether through the
ownership of voting securities, by contract or otherwise.
          1.3 “Antibody” shall mean any antibody, or any derivative, or fragment
thereof, including any fusions comprising any such antibody, derivative or
fragment, that has been Derived from Mice and/or Mice Materials pursuant to this
Agreement and any composition or formulation that incorporates or includes any
such antibody, derivative, fragment or fusion molecule.

1



--------------------------------------------------------------------------------



 



          1.4 “Antibody Materials” shall mean *********************.
          1.5 “Applicable Law” shall mean all applicable laws, statutes, rules,
regulations, ordinances and other pronouncements having the effect of law of any
court, tribunal, arbitrator, agency, commission, official or other
instrumentality of (a) any government of any country, (b) a federal, state,
province, county, city or other political subdivision thereof or (c) any
supranational body.
          1.6 “Approved Third Party” shall mean a Third Party approved by
Regeneron pursuant to Section 3.6.
          1.7 “Breeding Pair” shall mean one (1) male Mouse and one (1) female
Mouse.
          1.8 “Company Know How” shall have the meaning set forth in
Section 7.1(c).
          1.9 “Company Patent Rights” shall mean all Patent Rights owned or
Controlled by Company and/or its Affiliates, in each case, which claim any
composition (or portion thereof) or use of the Antibody, Antibody Materials,
Subject Products or Company Know-How.
          1.10 “Company Technology” shall mean Company Patent Rights and Company
Know-How.
          1.11 “Control” and cognates thereof shall mean the ability by a Person
to grant (whether directly or through its Affiliates) the right to access or
use, or to grant a licence or a sublicense to, or the right to disclose or
transfer Regeneron Technology (including, without limitation, Mice), Company
Technology or other intellectual property right, or Confidential Information, as
the case may be, without violating the terms of any agreement or other
arrangement with, or the rights of, any Third Party.
          1.12 “Derived” and cognates thereof shall mean obtained, developed,
acquired, made, invented, discovered, created, synthesized, designed, or
otherwise generated or resulting from. For the avoidance of doubt, an antibody
or antibody material shall not be deemed Derived from Mice if Company only uses
Company Know-How (other than DNA or amino acid sequence information) to derive
antibodies from sources other than Mice or Mice Materials.
          1.13 “Diagnostic Subject Product” shall mean each Subject Product
approved and sold or offered for sale for diagnostic use.
          1.14 “Distributor” shall mean a Third Party appointed to distribute,
market and sell the Subject Products in a country or region other than the
United States, Canada, France, Germany, Italy, Japan, Spain, or the United
Kingdom, even if that Third Party is supplied Subject Products in unpackaged
bulk form; provided that such Third Party does not make any royalty or other
payment to Company or any of its Affiliates or Licensees with respect to the
Subject Product or intellectual property rights outside of the amounts included
in the calculation of Net Sales (other than a reasonable and customary up-front
payment that is comparable to payments made by Company to a Distributor for the
distribution of its other products in the applicable country or region).

2



--------------------------------------------------------------------------------



 



          1.15 “Exploit” means to make, have made, import, use, sell, or offer
for sale, including to research, develop, register, modify, enhance, improve,
manufacture, have manufactured, hold/keep (whether for disposal or otherwise),
formulate, optimise, have used, export, transport, distribute, promote, market
or have sold or otherwise dispose or offer to dispose of a product or process
and “Exploitation” shall be construed accordingly.
          1.16 “Launch” shall mean the first commercial sale of any Subject
Product by Company or its Affiliate or Licensee to a Third Party in a given
country.
          1.17 “Licensee” shall mean any Third Party that licenses, either
directly or through a sublicense, a Subject Product from Company or any of its
Affiliates. For the avoidance of doubt, the term “Licensee” shall include any
Third Party that licenses a Subject Product from a Licensee but shall not
include a Distributor.
          1.18 “Mice” shall mean (a) Regeneron’s proprietary, genetically
modified mice that are described in Exhibit A *******************
***********************.
          1.19 “Mice Inventions” shall have the meaning set forth in
Section 2.4.
          1.20 “Mice Materials” shall mean
*************************************, but excluding Antibodies and Antibody
Materials.
          1.21 “Net Sales” shall mean the gross amounts invoiced by Company,
Company’s Affiliates and/or Licensees on sales of Subject Products, less the
following items:

  (a)   trade, cash and quantity discounts actually allowed and taken directly
with respect to such sales;     (b)   tariffs, duties, excises and sales taxes
imposed upon and paid directly with respect to such sales (reduced by any
refunds of such taxes deducted in the calculation of Net Sales for prior periods
and, for the avoidance of doubt, no deduction shall be permitted for income or
similar taxes);     (c)   amounts repaid or credited by reason of rejections,
defects, recalls or returns or because of chargebacks, trial prescriptions or
rebates;     (d)   invoiced amounts that are written off as uncollectible in
accordance with Company’s accounting policies, as consistently applied over all
products of Company, Company’s Affiliates and/or Licensees (reduced by any
collections of such amounts deducted in the calculation of Net Sales for prior
periods); and     (e)   as an allowance for transportation costs, distribution
expenses, special packaging and related insurance charges, *******
*****************.

The deductions set forth in clauses (a), (b), (c), (d) and (e) above shall be
determined in accordance with generally accepted accounting principles, as
consistently applied by Company across all of its

3



--------------------------------------------------------------------------------



 



products. The amounts set forth in clause (b) above shall only be deducted from
gross invoiced sales to the extent included in gross invoiced sales.
Transfers of Subject Products among Company and Company’s Affiliates and
Licensees for the purpose of subsequent resale to Third Parties shall not be
counted for purposes of calculating Net Sales; with respect to such transfers,
the gross amounts invoiced in connection with the subsequent resale of such
Subject Products by Company or its Affiliates or Licensees to Third Parties
shall be included in the calculation of Net Sales.
For purposes of determining Net Sales, the Subject Product(s) shall be deemed to
be sold when invoiced and a “sale” shall not include transfers or dispositions
made without financial consideration for charitable, promotional, preclinical,
clinical, regulatory or governmental purposes.
As used in this paragraph, “Combination Products” means Subject Products that
contain an Antibody as an active ingredient together with one or more other
active ingredients. With respect to Combination Products, the Net Sales used for
the calculation of the royalties under Section 4.2 will be adjusted by
multiplying actual Net Sales of such Combination Product by the fraction A /
(A+B), where A is the standard sales price of the Subject Product, containing
the same amount of Antibody as its sole active ingredient as does the
Combination Product in question, in the given country, and B is the standard
sales price of the ready-for-sale form of a product containing, as its sole
active ingredient(s) the same amount of the other therapeutically active
ingredient(s) that is contained in the Combination Product in question, in the
given country. If, on a country-by-country basis, the therapeutically active
ingredient(s) in the Combination Product other than the Subject Product are not
sold separately in that country, Net Sales shall be adjusted by multiplying
actual Net Sales of such Combination Product by the fraction A / C, where C is
the standard sales price of the Combination Product in such country. If, on a
country-by-country basis, neither the Subject Product nor the other active
ingredient(s) of the Combination Product is sold separately in said country, Net
Sales shall be determined between the Parties in good faith.
          1.22 “Party” shall mean Regeneron or Company; “Parties” shall mean
Regeneron and Company.
          1.23 “Patent Rights” shall mean all patents and patent applications
(including provisional patent applications and any continuations of any such
patent applications, claims in continuations-in-part to the extent such claims
are entirely supported by the specifications of any such patent applications,
and any divisionals, provisionals or substitute applications with respect to any
such patent applications), any patent issued with respect to any such patent
applications, any reissue, reexamination, renewal or extension (including any
supplemental patent certificate) of any such patent, and any confirmation
patent, registration patent, patent of addition, or inventor’s certificate based
on or directed to the same invention as any such patent, and all patents and
patent applications anywhere in the world that at any time, directly or
indirectly, claim priority from, support a claim of priority of or contain
substantially identical disclosure as any of the foregoing.
          1.24 “Person” shall mean any natural person or any corporation,
company, partnership, limited liability company, joint venture, firm or other
entity, including without limitation a Party.

4



--------------------------------------------------------------------------------



 



          1.25 “Progeny” shall mean any mice that are produced or developed by
breeding or otherwise reproducing Mice.
          1.26 “Regeneron Know-How” shall mean the trade secrets, unpatented
technical information, specifications, protocols, and procedures described or
referred to in Exhibit A and any unpatented Mice Inventions.
          1.27 “Regeneron Patent Rights” shall mean all Patent Rights owned or
Controlled by Regeneron and/or its Affiliates as at the Effective Date and,
subject to Section 2.5, during the term of this Agreement, in each case, which
claim the Mice, Mice Materials or Mice Inventions or the use of the Mice, Mice
Materials or Mice Inventions to make Antibodies in general, including, without
limitation, the Patent Rights that are listed in Exhibit B. For the avoidance of
doubt, Regeneron Patent Rights shall not include (i) any Patent Rights claiming
methods relating to Antibody or Antibody Material generation that are not
directly related to the Mice or Mice Materials and (ii) any Patent Rights
claiming the use of Mice or Mice Materials to make Antibodies against any
specific target.
          1.28 “Regeneron Technology” shall mean the Regeneron Know-How and
Regeneron Patent Rights including with respect to any Mice Invention.
          1.29 “Royalty Term” shall have the meaning set forth in Section 4.3.
          1.30 “SEC” shall mean the United States Securities and Exchange
Commission.
          1.31 “Site” shall mean ********************************* and any site
of a Company’s Affiliate or Approved Third Party upon prior written notification
of the address of such facility(ies) to Regeneron.
          1.32 “Subject Product” shall mean any product (including, without
limitation, any therapeutic or diagnostic for human or veterinary use) that
contains as an ingredient or component an Antibody or Antibody Materials.
          1.33 “Therapeutic Subject Products” shall mean all Subject Products
except for Diagnostic Subject Products.
          1.34 “Third Party” shall mean any Person other than Regeneron,
Company, or their respective Affiliates.
          1.35 “Transfer Date” shall mean the date upon which the first delivery
of Mice from Regeneron are received by Company pursuant to Section 3.3 or
********************.
          1.36 “US CPI” shall mean the Consumer Price Index —Urban Wage Earners
and Clerical Workers, U.S. City Average, All Items, 1982-1984 = 100, published
by the United States Department of Labor, Bureau of Statistics (or its successor
equivalent index) or such other index as may be mutually agreed upon by the
Parties.
          1.37 “Valid Claim” shall mean a claim which satisfies both of the
conditions set forth in (i) and (ii) below: (i) the relevant claim is either
(a) a claim of an issued and unexpired patent

5



--------------------------------------------------------------------------------



 



which has not been held permanently revoked, unenforceable or invalid by a
decision of a court or other governmental agency of competent jurisdiction,
unappealable or unappealed within the time allowed for appeal, and which has not
been admitted to be invalid or unenforceable through re-issue or disclaimer or
otherwise or (b) a claim of a pending patent application which claim was filed
in good faith and which has not been pending for more than seven (7) years and
that has not been abandoned or finally rejected without the possibility of
appeal or refilling, and (ii) the relevant claim would be infringed by a Third
Party if such Third Party Exploits a Subject Product.
ARTICLE II
LICENSE
          2.1 License Grant. Subject to the terms of this Agreement, Regeneron
on behalf of itself and its Affiliates hereby grants to Company a non-exclusive,
worldwide license under the Regeneron Technology:
    (a) to make Mice at the Site (but not to have Mice made other than by an
Approved Third Party) (i) solely by means of breeding Mice with other Mice in
accordance with the breeding practices outlined on Exhibit A as supplemented by
disclosures made by Regeneron pursuant to Section 3.1 and Section 3.2 and
(ii) as specifically set forth in the last sentence of Section 5.4;
    (b) to use Mice at the Site (but not to have Mice used other than by an
Approved Third Party) supplied by Regeneron or made by or for Company in
accordance with (a) above to Derive Mice Materials for the purpose of making or
having made Antibodies and/or Antibody Materials for internal research purposes,
including for use in human clinical trials; and
    (c) to use Mice Materials at the Site (but not to have Mice Materials used
other than by an Approved Third Party) to Derive Antibodies and Antibody
Materials.
          As of the Effective Date, Regeneron has no Affiliates that Control any
Regeneron Technology.
          2.2 No Sublicense. Company shall not sublicense or otherwise transfer
its rights (except as specifically provided in Sections 3.6 and 10.1) granted
under Regeneron Technology; provided, however, that Company shall have the right
to grant sublicenses under the licenses granted pursuant to Section 2.1 to its
Affiliates; provided, further, that Company shall ensure that the terms of each
such sublicense are consistent with the terms of this Agreement and that its
Affiliates shall not commit any act (including any act of omission) which
Company is prohibited from committing directly.
          2.3 No Implied Licenses. The grant of the license to Company under
Regeneron Technology set forth herein shall not constitute a grant of a license
to Company under any Patent Rights or know-how other than the Regeneron
Technology.
          2.4 Mice Inventions. Company acknowledges and agrees that (a) the
licenses granted to it pursuant to Section 2.1 permit Company (and Affiliates
and Approved Third Parties) to use the Mice and Mice Materials solely for the
purposes set forth therein, (b) neither Company nor any

6



--------------------------------------------------------------------------------



 



of its Affiliates shall use the Mice or Mice Materials other than for the
purposes set forth in Section 2.1, (c) Company has no right to use and shall not
use the Mice or Mice Materials to discover, develop or otherwise make
improvements that directly relate to the Mice or Mice Materials (“Mice
Inventions”) under such grants except for inventions made in the ordinary course
of using the Mice and Mice Materials for the purpose of making (or having made)
and using Antibodies and Antibody Materials under the grants in Sections 2.1(a)
through (c). For the avoidance of doubt, Regeneron acknowledges that Mice
Inventions shall not include Antibodies or Antibody Materials and general
methods relating to the generation of antibodies or antibody materials. Without
limiting any of Regeneron’s rights under this Agreement or otherwise, should
Company make any Mice Inventions, Company shall promptly disclose to Regeneron,
in writing, any such Mice Inventions and shall, and hereby does, assign, for
itself and on behalf of its Affiliates, to Regeneron all right, title, and
interest it or they have in Mice Inventions without additional compensation.
Company agrees, for itself and on behalf of its Affiliates, to execute any and
all further instruments, forms of assignments and other documents, and to take
such further actions as Regeneron may request, in order to transfer all of
Company’s (and/or its Affiliates) rights in the Mice Inventions. Without
limiting the foregoing, Regeneron shall have the right to prepare, file and
prosecute, in Regeneron’s name as assignee, patent applications on all Mice
Inventions.
          2.5 New Regeneron Patent Rights.
If Regeneron acquires rights to additional intellectual property from a Third
Party required by Company for its use of the Mice or Regeneron Technology under
this Agreement that requires no payments to such Third Party and that permits
Regeneron to include such intellectual property in the scope of the license
grants in Section 2.1 of this Agreement, such intellectual property shall be
included in this Agreement at no additional charge to Company. In the event that
Regeneron acquires rights to such additional intellectual property from a Third
Party relating to the Mice or Regeneron Technology pursuant to an agreement that
requires payments to such Third Party and that permits Regeneron to include such
intellectual property in the scope of the license grants in Section 2.1 of this
Agreement, Regeneron and Company shall negotiate in good faith the terms under
which such intellectual property shall be included in this Agreement, including
without limitation, additional payments to be made by Company for the right to
use such intellectual property. Such additional payments (including, without
limitation, pass through royalties) shall not exceed the payments required to be
made by Regeneron to such Third Party in consideration for Controlling and
sublicensing the intellectual property rights.
*****************************************************. In the event Regeneron
and Company are unable to agree on such terms, then the subject matter of such
intellectual property shall not be included within the definition of Regeneron
Technology, and Company shall have no license or rights with respect to such
intellectual property.
          2.6 Prohibited Uses. Notwithstanding Section 2.1, Company agrees, for
itself and on behalf of its Affiliates, that it and they shall not Derive Mice,
Mice Materials, Antibodies or Antibody Materials for any Third Party as a
contractor or service provider of such Third Party.

7



--------------------------------------------------------------------------------



 



ARTICLE III
MATERIAL TRANSFER; OWNERSHIP OF MICE
          3.1 Technology Transfer. Subject to Section 3.5, Regeneron shall
transfer to Company the materials, including Regeneron Know-How and Mice, set
forth on Exhibit A. Subject to Section 8.1, all such Regeneron Know-How and Mice
listed in Exhibit A shall be considered Confidential Information. Other than the
grant of license in Section 2.1, Regeneron retains all right, title and interest
in and to the Regeneron Technology, Mice, and Mice Materials described in
Exhibit A. Except as set forth in this Article III, Regeneron shall not have any
obligation to provide to Company any trade secrets, know-how, information,
specifications, protocols or procedures.
          3.2 Transition Support. The Parties agree to work diligently and in
good faith to complete the transfers set forth in Section 3.1 from Regeneron to
Company as soon as reasonably practicable. Regeneron, at its sole cost and
expense, shall provide reasonable telephonic assistance to Company to help
identify and solve issues relating to unsuccessful breeding of Mice (including
********************** ***********). At Company’s request and expense, upon
reasonable prior notice and at mutually convenient dates, Regeneron personnel
shall ****************************to help identify and solve issues relating to
unsuccessful breeding of Mice at the Site designated by Company.
          3.3 Delivery Terms and Conditions. Regeneron shall be responsible for
(a) making arrangements for all Mice identified in Exhibit A to be shipped from
Regeneron to Company or any Approved Third Party; Regeneron shall take
reasonable steps to ensure that all Mice shall be free of any pathogen prior to
shipment; (b) the proper packaging of Mice, such packaging to comply with
Applicable Law and Regeneron’s veterinary handling procedures and protocols; and
(c) shipment of all such Mice. All Mice identified in Exhibit A will be shipped
***************** to such Sites as Company may designate from time to time
(Incoterms 2000). The Mice to be shipped promptly following the Effective Date
pursuant to Section 1.35 shall be sent to the Site designated by Company.
Company shall be required to notify Regeneron of the Site for the delivery of
Mice pursuant to this Section 3.3 **********************. Company shall provide
Regeneron with prompt written notice of the date that is the Transfer Date.
Company shall be responsible for (y) paying all shipment and delivery charges
and import or export duties in connection therewith and (z) complying with all
customs regulations and obtaining any and all permits, forms or permissions that
may be required for Company to accept shipment of such Mice from Regeneron.
          3.4 Failure to Produce Progeny. Company shall be responsible for
establishing a colony of Mice. ***************************
**************************
          3.5 Ownership of Mice and Mice Materials; Assignment. Company agrees,
for itself and on behalf of its Affiliates, that Regeneron retains all right,
title and interest in the Mice and Mice Materials. Without limiting the
foregoing, Company hereby assigns, for itself and on behalf of its Affiliates,
to Regeneron any right, title and interest it or they may have in Progeny and
Mice Materials. Company agrees, for itself and on behalf of its Affiliates, to
execute any and all further instruments, forms of assignments and other
documents, and to take such further actions as

8



--------------------------------------------------------------------------------



 



Regeneron may reasonably request at Regeneron’s cost, in order to transfer all
of Company’s (and/or its Affiliates) rights, if any, in Mice (including, without
limitation, Progeny) and Mice Materials to Regeneron and on such transfer any
such rights shall be included in Regeneron Technology and subject to the
licenses granted pursuant to Section 2.1. During the term of this Agreement, it
is agreed that (i) Company shall have the right to transfer the Mice and Mice
Materials to Sites solely for purposes of this Agreement, and (ii) Company, its
Affiliates and Approved Third Parties may use Mice (including, without
limitation, Progeny) and Mice Materials only in the manner contemplated by
Section 2.1.
          3.6 Approved Third Party. Company may use Approved Third Party service
providers (a) to have Mice made solely by means of breeding Mice with other Mice
in accordance with the terms of the license grant in Section 2.1(a); and (b) to
have Mice or Mice Materials made or used in accordance with the license grants
in Sections 2.1(b) and 2.1(c), in each case, under the following conditions:
(i) Regeneron shall within thirty (30) days of receiving written notice from the
Company of the identity of the relevant Third Party and such other information
as Regeneron may reasonably require to assess such appointment have notified
Company in writing whether such Third Party is approved or not (such approval
not to be unreasonably withheld or delayed); and (ii) such Third Party service
provider shall have entered into a separate writing with Regeneron substantially
in the form annexed hereto as Exhibit C. Company shall remain responsible for
the performance of its Approved Third Party with the obligations of Company
under this Agreement and shall ensure that any such Approved Third Party does
not commit any act (including any act of omission) which Company is prohibited
from committing directly and commits such acts as Company is obligated to
hereunder.
ARTICLE IV
PAYMENTS AND RECORDS
          4.1 Up-Front Fee/Annual Fees. Company shall pay Regeneron a
non-refundable amount of twenty million United States dollars (US$20,000,000)
within seven (7) days of the execution of this Agreement. In addition, Company
shall pay Regeneron a non-refundable amount of twenty million United States
dollars (US$20,000,000) on each of the first, second, and third anniversaries of
the Transfer Date. Company shall pay to Regeneron the Adjusted Annual Fee on
each of the fourth and fifth anniversaries of the Transfer Date unless this
Agreement shall have been terminated prior to the fourth anniversary of the
Transfer Date in accordance with Section 9.2. All payments to be made pursuant
to this Section 4.1 shall be made by bank wire transfer in immediately available
funds to an account designated by Regeneron.
          4.2 Royalties. Subject to Section 4.3, Company shall pay royalties to
Regeneron on aggregate worldwide Net Sales of all Subject Products sold during
the Royalty Term.
**************************************************************. Payments due
under this section shall be due in each calendar quarter in arrears, and shall
be paid no later than sixty (60) days after the last business day of each such
calendar quarter. An example of *******************************is set forth on
Schedule 4.2 for purposes of illustration.
          4.3 Royalty Term. The royalties payable under Section 4.2 shall be
paid to Regeneron for the period of time, as determined on a Subject Product by
Subject Product and country-by-country basis, commencing on the Effective Date
and ending on the later of (a)

9



--------------------------------------------------------------------------------



 



*************** after the Launch of a given Subject Product in a given country
and (b) the expiration of the last Valid Claim of Royalty Bearing Company Patent
Rights claiming or covering such Subject Product in such country (the “Royalty
Term”). For the avoidance of doubt, the Royalty Term may extend beyond the term
of this Agreement. As used above, the term “Royalty Bearing Company Patent
Rights” shall mean with respect to an Antibody either (a) all issued patents in
a country owned or Controlled by Company and/or its Affiliates, in each case,
which includes a Valid Claim claiming the composition of such
*********************, or (b) if a patent described in (a) above never issues in
a country, then the first issued patent in such country that is owned or
Controlled by Company and/or its Affiliate with a Valid Claim claiming
*********************** or any approved use of such an Antibody
(*******************) in a country.
          4.4 Reports. Company shall keep and maintain, and shall cause its
Affiliates and Licensees to keep and maintain, records and books of account, in
accordance with generally accepted accounting practices, detailing full written
accountings of Net Sales of Subject Products subject to royalty obligations to
Regeneron, and all other information necessary for the accurate determination of
royalty payments (including, without limitation, currency conversion rate
methodologies). Company shall deliver to Regeneron each calendar quarter
commencing upon the first calendar quarter following the first sale of a Subject
Product, a report detailing the information on which the royalty payments were
calculated, including a breakdown of Net Sales of each Subject Product on a
country-by-country basis, which report shall accompany the royalty due under
Section 4.2. Furthermore, for each Subject Product, Company shall notify
Regeneron in writing promptly following (a) the date on which Company first
initiates a Phase 2 trial (as defined in 21 CFR 312.21(b), as amended from time
to time) (or a Phase 3 trial (as defined in 21 CFR 312.21(c), as amended from
time to time), if no Phase 2 trial is conducted) of a Subject Product, and
(b) each receipt, on a country-by-country basis, by Company (or by any of its
Affiliates or Licensees) of regulatory approval to market and sell Subject
Products.
          4.5 Records and Audits.
    (a) Company shall keep, and shall cause its Affiliates and Licensees to
keep, complete and accurate records of the latest three (3) years relating to
gross sales, Net Sales, and all information reasonably relevant under
Sections 4.2 and 4.3. For the sole purpose of verifying amounts payable to
Regeneron, Regeneron shall have the right, no more than once each calendar year,
to review such records, through independent certified public accountants
proposed by Regeneron and reasonably acceptable to Company (such consent not to
be unreasonably withheld or delayed), upon fifteen (15) days’ prior written
notice. The accounting firm shall disclose to Regeneron and Company only whether
the royalty reports are correct and details concerning any discrepancies, but no
other information shall be disclosed to Regeneron.
    (b) If any review pursuant to Section 4.5(a) reflects an underpayment to
Regeneron, such underpayment shall be promptly remitted to Regeneron, together
with interest calculated in the manner provided in Section 4.8. If the
underpayment is equal to or greater than five percent (5%) of the amount that
was otherwise due for any calendar quarter, Regeneron shall be entitled to have
Company pay all of the reasonable costs of

10



--------------------------------------------------------------------------------



 



such review otherwise such costs will be paid by Regeneron. If the review
reflects an overpayment by Company, then, at Company’s option, such overpayment
shall either be promptly refunded to Company by Regeneron or creditable against
amounts payable by Company in subsequent payment periods.
          4.6 United States Dollars (or U.S.dollars). All dollar ($) amounts
specified in this Agreement are United States (U.S.) dollar amounts.
          4.7 Currency Exchange. With respect to sales of Subject Products
invoiced in a currency other than U.S. dollars and other amounts received by
Company, Company’s Affiliates and/or Licensees in a currency other than U.S.
dollars, such amounts shall be expressed in their local currency and in their
U.S. dollar equivalents calculated using the exchange rate conversion
methodology then in consistent use by Company throughout its business in
accordance with generally accepted accounting principles and used in its
preparation of the financial statements filed with the SEC (or similar
regulatory agency in another country if no financial statements are filed with
the SEC).
          4.8 Late Payments. Company shall pay interest to Regeneron on the
aggregate amount of any payments that are not paid on or before the date such
payments are due under this Agreement at a rate per annum equal to the lesser of
(a) ****** above LIBOR; or (b) the highest rate permitted by Applicable Law,
calculated on the number of days such payments are received by Regeneron after
the date such payments are due. In addition, Company shall reimburse Regeneron
for all costs and expenses, including without limitation reasonable attorney
fees and legal expenses, incurred in the collection of late payments. For the
purposes of this Agreement, LIBOR shall mean the London Interbank Offered Rate
as calculated by the British Bankers’ Association or, if LIBOR ceases to be
available, the base rate of a London bank selected by Regeneron.
          4.9 No Set Off. Except as set forth in Section 4.10, (a) neither Party
shall set off any of its obligations against or otherwise withhold from, any
amount payable by it to the other Party hereunder without the other Party’s
prior written consent and (b) there shall be no deduction or withholding from
the amounts payable hereunder.
          4.10 Taxes.
    (a) General. The royalties and other amounts payable by Company to Regeneron
pursuant to this Agreement (“Payments”) shall not be reduced on account of any
taxes unless required by Applicable Law. Regeneron alone shall be responsible
for paying any and all taxes (other than withholding taxes required by
Applicable Law to be paid by Company) levied on account of, or measured in whole
or in part by reference to, any Payments it receives. Company shall deduct or
withhold from the Payments any taxes that it is required by Applicable Law to
deduct or withhold. Notwithstanding the foregoing, if Regeneron is entitled
under any applicable tax treaty to a reduction of rate of, or the elimination
of, applicable withholding tax, it may deliver to Company or the appropriate
governmental authority (with the assistance of Company to the extent that this
is reasonably required and is expressly requested in writing) the prescribed
forms necessary to reduce the applicable rate of withholding or to relieve
Company of its

11



--------------------------------------------------------------------------------



 



obligation to withhold tax, and Company shall apply the reduced rate of
withholding, or dispense with withholding, as the case may be, provided that
Company has received evidence, in a form satisfactory to Company, of Regeneron’s
delivery of all applicable forms (and, if necessary, its receipt of appropriate
governmental authorization) at least fifteen (15) days prior to the time that
the Payments are due. If, in accordance with the foregoing, Company withholds
any amount, it shall pay to Regeneron the balance when due, make timely payment
to the proper taxing authority of the withheld amount, and send to Regeneron
proof of such payment within sixty (60) days following that payment.
    (b) Indirect Taxes. Notwithstanding anything contained in Section 4.10(a),
this Section 4.10(b) shall apply with respect to value added taxes, sales taxes,
consumption taxes and other similar taxes (“Indirect Taxes”). All Payments are
exclusive of Indirect Taxes. If any Indirect Taxes are chargeable in respect of
any Payments, Company shall pay such Indirect Taxes at the applicable rate in
respect of any such Payments following the receipt, where applicable, of an
Indirect Taxes invoice in the appropriate form issued by Regeneron in respect of
those Payments, such Indirect Taxes to be payable on the due date of the payment
of the Payments to which such Indirect Taxes relate.
    (c) Changes Following Assignment. If following an assignment of this
Agreement under Section 10.1 the treatment of any Payments or Indirect Taxes for
either Party is affected by the assignment, then the Parties shall use their
best efforts to promptly negotiate a provision in replacement of the affected
sections of this Agreement that is consistent with and achieves as nearly as
possible the original treatment of such Payments and Indirect Taxes immediately
prior to any such assignment.
ARTICLE V
REPRESENTATIONS AND WARRANTIES; COVENANTS
          5.1 Representations and Warranties of Company. Company represents and
warrants as follows:
    (a) Company is validly incorporated under the laws of Japan;
    (b) Company has the corporate and legal right, authority and power to enter
into this Agreement and to perform its obligations hereunder;
    (c) Company has taken all necessary action to authorize the execution,
delivery and performance of this Agreement;
    (d) upon the execution and delivery of this Agreement, this Agreement shall
constitute a valid and binding obligation of Company, enforceable in accordance
with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ and contracting parties’ rights generally and except as
enforceability may be subject to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law);
and

12



--------------------------------------------------------------------------------



 



    (e) the performance of Company’s obligations under this Agreement will not
conflict with its charter documents or result in a breach of any agreements,
contracts or other arrangements to which it is a party.
          5.2 Representations and Warranties of Regeneron. Regeneron represents
and warrants to Company that, subject to the terms of Schedule 5.2,
    (a) Regeneron is a corporation duly organized, validly existing and in good
standing under the laws of the State of New York, United States of America;
    (b) Regeneron has the corporate and legal right, authority and power to
enter into this Agreement and to perform its obligations hereunder;
    (c) Regeneron has taken all necessary action to authorize the execution,
delivery and performance of this Agreement;
    (d) upon the execution and delivery of this Agreement, this Agreement shall
constitute a valid and binding obligation of Regeneron, enforceable in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ and contracting parties’ rights generally and except as
enforceability may be subject to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law);
    (e) the performance of Regeneron’s obligations under this Agreement will not
conflict with its charter documents or result in a breach of any agreements,
contracts or other arrangements to which it is a party;
    (f) Regeneron has the right to grant the licenses granted to Company on the
terms set forth herein;
    (g) as of the Effective Date and with no further duty to update (except
pursuant to Section 7.3), (i) there is no pending litigation that alleges that
any of Regeneron’s activities directly relating to the Regeneron Technology,
Mice, or Mice Materials have violated, or would violate, any of the intellectual
property rights of any Third Party (nor has it received any written
communication threatening such litigation); and (ii) to its knowledge, no
litigation has been otherwise threatened which alleges that any of its
activities directly relating to the Regeneron Technology, Mice, or Mice
Materials have violated or would violate, any of the intellectual property
rights of any Third Party;
    (h) Regeneron has disclosed or made available to Company all the Regeneron
Technology needed for Company to make and use “VelocImmune 2” Mice pursuant to
Section 2.1 (a) and (b) of this Agreement;
    (i) to its knowledge, Company’s use of the Mice and other Regeneron
Technology generally hereunder (but not with respect to a specific Antibody or
antigen or any methods relating to Antibody or Antibody Material generation)
will not infringe or otherwise violate any Third Party patent issued
*********************** claiming

13



--------------------------------------------------------------------------------



 



genetically modified mice or the use thereof to make antibodies.
**********************************.
    (j) to its knowledge, the issued patents included in the Regeneron
Technology existing at the Effective Date are not invalid or unenforceable in
whole or part;
    (k) to its knowledge, the development or reproduction of the Mice or the
conception, development and reduction to practice of the Regeneron Technology
existing as of the Effective Date has not constituted or involved the
misappropriation of trade secrets or other rights of any Person; and
    (l) to its knowledge, the Know-How listed or referred to in Exhibit A is
sufficient to establish a colony of Mice.
For purposes hereof, “to its knowledge” shall mean actual knowledge with no duty
of inquiry or investigation
          5.3 Disclaimer of Warranty. EXCEPT AS EXPRESSLY PROVIDED IN THIS
AGREEMENT, ALL REGENERON TECHNOLOGY AND MICE ARE PROVIDED TO COMPANY (a) “AS IS”
AND WITHOUT ANY WARRANTIES, EXPRESS OR IMPLIED, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, TITLE OR FITNESS FOR A PARTICULAR PURPOSE AND (b) WITHOUT ANY
REPRESENTATION OR WARRANTY THAT THE USE OF REGENERON TECHNOLOGY OR MICE WILL NOT
INFRINGE ANY THIRD PARTY’S PATENT OR OTHER RIGHT.
          5.4 Covenants. Company agrees, for itself and on behalf of its
Affiliates, that it and they:
    (a) will abide by all industry accepted guidelines applicable to the use,
handling and disposal of genetically modified animals and comply in all material
respects with all Applicable Laws which relate to the use of the Mice and Mice
Materials;
    (b) will use diligent efforts to ensure that the Mice do not come into
contact with any mice other than Mice; and in particular will not intentionally
or recklessly breed Mice with any mice other than Mice, except as specifically
set forth in the last sentence of this Section 5.4;
    (c) will not make any heritable genetic modifications to the Mice;
    (d) will not Derive embryonic or other stem cells from the Mice or other
Mice Material that could be used to make Mice;
    (e) will not use Mice or Mice Materials to directly manufacture or produce
Subject Products for sale. For the avoidance of doubt, Regeneron acknowledges
that Company may (i) isolate cDNA from Mice which code for a given antibody (the
“Isolated Mice Sequences”), (ii) modify DNA sequences of cell lines derived from
sources other than the Mice and mice to incorporate the Isolated Mice Sequence
or modifications

14



--------------------------------------------------------------------------------



 



thereof, and (iii) manufacture Subject Products for sale using such modified
cell lines or using other Antibody Materials and such use shall not constitute a
breach of Section 5.4(e);
    (f) will not use Mice Materials to create Mice, mice or any transgenic
animals; and
    (g) will ensure that all Mice (including Progeny) and Mice Material supplied
to it or Derived under this Agreement remain in the possession of Company, its
Affiliates or Approved Third Parties.
****************************************************.
ARTICLE VI
INDEMNIFICATION
          6.1 Indemnification by Company. Company agrees to indemnify and hold
harmless Regeneron and Regeneron’s Affiliates and their respective shareholders,
directors, officers, employees and agents (“Regeneron Indemnitees”) from and
against any liabilities, losses, costs, damages, fees or expenses arising out of
any Third Party claim relating to (a) any breach by Company or any of its
Affiliates or Approved Third Parties of any of its representations, warranties
or obligations pursuant to this Agreement (or, in the case of the Approved Third
Party, the letter agreement with Regeneron in the form annexed hereto as
Exhibit C), (b) any product liability, personal injury, property damage or other
damage resulting from the testing, manufacture, use, offer for sale, sale or
importation of Antibodies, Antibody Materials, or Subject Products, or
(c) infringement or misappropriation of any patent or other intellectual
property rights of any Third Party (other than Third Party patents specifically
covering Regeneron Technology, such patents being referred to as “Regeneron
Technology Blocking Patents”) resulting from the manufacture, use, offer for
sale, sale or importation of Antibodies, Antibody Materials, or Subject
Products, by Company or Company’s Affiliates, Licensees, Distributors, Approved
Third Parties or contract manufacturers, provided, however, that Company shall
not be obligated to indemnify or hold harmless Regeneron Indemnitees from any
such liabilities, losses, costs, damages, fees or expenses to the extent that
(i) such liabilities, losses, costs, damages, fees or expenses have resulted
from the grossly negligent (or more culpable) act or omission of a Regeneron
Indemnitee or (ii) Regeneron has an obligation to indemnify any Company
Indemnitee pursuant to Section 6.2 in respect of such liabilities, losses,
costs, damages, fees or expenses.
          6.2 Indemnification by Regeneron. Regeneron agrees to indemnify and
hold harmless Company and Company’s Affiliates, Approved Third Parties,
Company’s contract manufacturers of Subject Products, Distributors, and
Licensees, and their respective shareholders, directors, officers, employees and
agents (“Company Indemnitees”) from and against any liabilities, losses, costs,
damages, fees or expenses arising out of any Third Party claim relating to any
breach by Regeneron of any of its representations, warranties or obligations
pursuant to this Agreement; provided, however, that Regeneron shall not be
obligated to indemnify or hold harmless Company Indemnitees from any such
liabilities, losses, costs, damages, fees or expenses to the extent that such
liabilities, losses, costs, damages, fees or expenses have resulted from the
grossly negligent (or more culpable) act or omission of a Company Indemnitee.

15



--------------------------------------------------------------------------------



 



          6.3 Claims for Indemnification. A Person entitled to indemnification
under this Article VI (an “Indemnified Party”) shall give prompt written
notification to the Person from whom indemnification is sought (the
“Indemnifying Party”) of the commencement of any action, suit or proceeding
relating to a Third Party claim for which indemnification may be sought or, if
earlier, upon the assertion of any such claim by a Third Party (it being
understood and agreed, however, that the failure by an Indemnified Party to give
notice of a Third-Party claim as provided in this Section 6.3 shall not relieve
the Indemnifying Party of its indemnification obligation under this Agreement
except and only to the extent that such Indemnifying Party is actually damaged
as a result of such failure to give notice). Within thirty (30) days after
delivery of such notification, the Indemnifying Party may, upon written notice
thereof to the Indemnified Party, assume control of the defense of such action,
suit, proceeding or claim with counsel reasonably satisfactory to the
Indemnified Party. If the Indemnifying Party does not assume control of such
defense, the Indemnified Party shall control such defense and, without limiting
the Indemnifying Party’s indemnification obligations, the Indemnifying Party
shall reimburse the Indemnified Party for all reasonable and verifiable
out-of-pocket costs, including attorney fees, incurred by the Indemnified Party
in defending itself within sixty (60) days after receipt of any invoice therefor
from the Indemnified Party. The Party not controlling such defense may
participate therein at its own expense; provided that, if the Indemnifying Party
assumes control of such defense and the Indemnified Party in good faith
concludes, based on advice from counsel, that the Indemnifying Party and the
Indemnified Party have conflicting interests with respect to such action, suit,
proceeding or claim, the Indemnifying Party shall be responsible for the
reasonable and verifiable fees and expenses of counsel to the Indemnified Party
in connection therewith. The Party controlling such defense shall keep the other
Party advised of the status of such action, suit, proceeding or claim and the
defense thereof and shall consider recommendations made by the other Party with
respect thereto. The Indemnified Party shall not agree to any settlement of such
action, suit, proceeding or claim without the prior written consent of the
Indemnifying Party, which shall not be unreasonably withheld, delayed or
conditioned. The Indemnifying Party shall not agree to any settlement of such
action, suit, proceeding or claim or consent to any judgment in respect thereof
without the prior written consent of the Indemnified Party, which shall not be
unreasonably withheld, delayed or conditioned.
ARTICLE VII
INTELLECTUAL PROPERTY PROTECTION AND RELATED MATTERS
          7.1 Ownership of Intellectual Property.
    (a) Subject to the license grants to Company under Section 2.1 and the
ownership and assignment provisions in Section 2.4 and Section 3.5, as between
the Parties, each Party shall own and retain all right, title and interest in
and to any and all information, improvements and inventions that are conceived,
discovered, developed or otherwise made, as necessary to establish authorship,
inventorship or ownership, by or on behalf of such Party (or its Affiliates or
its licensees (excluding, in the case of Regeneron, Company, its Affiliates and
Licensees) under or in connection with this Agreement, whether or not patented
or patentable, and any and all Patent Rights and intellectual property rights
with respect thereto. Determination of authorship, inventorship or ownership
shall be made in accordance with applicable United States law.

16



--------------------------------------------------------------------------------



 



    (b) Except as specifically set forth herein, Regeneron and Regeneron’s
Affiliates shall retain all right, title and interest in and to all Regeneron
Technology.
    (c) Company and Company’s Affiliates shall retain all right, title and
interest in and to (i) all Antibodies, Antibody Materials and Subject Products
and (ii) subject to Section 2.4,Section 3.5, and Article VIII, all results,
technical information, inventions, materials and data, and any intellectual
property rights therein, or otherwise resulting from Company’s or Company’s
Affiliates use of (A) the Mice, Mice Materials and other Regeneron Technology in
accordance with this Agreement, or (B) Antibodies, Antibody Materials and
Subject Products (“Company Know-How”).
          7.2 Prosecution of Patent Rights.
    (a) Regeneron shall have the right and option (but not the obligation) to
file and prosecute any patent applications and to maintain any patents within
the Regeneron Patent Rights in Regeneron’s name, and to control any
interferences, reissue proceedings and re-examinations relating thereto;
provided, however, that, Regeneron shall use commercially reasonable efforts
(i) to prosecute the patent applications listed in Exhibit B in
*************************************, and (ii) to maintain the patents listed
in Exhibit B and the patents resulting from the patent applications listed in
Exhibit B in ***********************************************.
    (b) Company shall have the right and option (but not the obligation) to file
and prosecute any patent applications and to maintain any patents within the
Company Patent Rights in Company’s name, and to control any interferences,
reissue proceedings and re-examinations relating thereto.
          7.3 Infringement. Company shall promptly report in writing to
Regeneron during the term of this Agreement any (a) known or suspected
infringement of any of the Regeneron Patent Rights, or (b) unauthorized use of
any of the Regeneron Know-How of which the Company becomes aware. In the event
that either Party or any of its Affiliates shall receive written notice from a
Third Party claiming that the Mice, Mice Materials or Regeneron Technology
infringes or otherwise violates the intellectual property rights of such Third
Party, then such Party shall promptly notify the other Party in writing of this
notice of infringement. Regeneron shall promptly report to Company the
initiation of any formal legal proceedings during the term of this Agreement
claiming the infringement of or unauthorized use of any Regeneron Patent Rights
or Regeneron Know-How.
          7.4 Enforcement. Regeneron shall have the sole right to initiate a
suit or take other appropriate action that it believes is reasonably required to
protect Regeneron Patent Rights from any known or suspected infringement or to
prevent the unauthorised use or disclosure of Regeneron Know-How. Company shall
have the sole right to initiate a suit or take other appropriate action that it
believes is reasonably required to protect Company Patent Rights from any known
or suspected infringement or to prevent the unauthorised use or disclosure of
any Company Know-How.

17



--------------------------------------------------------------------------------



 



          7.5 Defense. In the event that a Third Party asserts, as a defense or
as a counterclaim in any infringement action under Section 7.4 or in a
declaratory judgment action or similar action or claim filed by such Third
Party, that Regeneron Patent Rights are invalid or unenforceable, Regeneron
shall have the sole right, but not the obligation, through counsel of its
choosing, to respond to such defense or defend against such counterclaim, action
or claim (as applicable), including the right to settle or otherwise compromise
such claim.
          7.6 Third Party Litigation. Notwithstanding Section 7.4 or
Section 7.5, in the event of any actual or threatened suit against Company, or
its Affiliates, Licensees, distributors or customers alleging that the use of
Regeneron Technology, the Mice, Mice Materials, Antibodies or Antibody Materials
or the Exploitation of Subject Products by or on behalf of Company under this
Agreement infringes the Patent Rights or other intellectual property rights of
any Person (an “Infringement Suit”), Company shall be solely responsible for
assuming direction and control of the defense of claims arising therefrom
(including the right to settle such claims at its sole discretion), unless
Company is seeking indemnification under the terms of Section 6.2.
          7.7 Co-operation. Each Party shall provide to the other all reasonable
assistance requested by the other Party (and at the other Party’s reasonable
expense) in connection with any action claim or suit under this Article VII,
including allowing access to the other Party’s files and documents and to such
other Party’s personnel who may have possession of relevant information.
          7.8 Recoveries.
    (a) With respect to any suit or action to protect Regeneron Technology
brought or taken by Regeneron, Regeneron shall retain one hundred percent (100%)
of any recovery obtained by it as a result of any suit or action to protect
Regeneron Technology.
    (b) With respect to any suit or action to protect Company Technology brought
or undertaken by Company or its Affiliate, Company shall retain one hundred
percent (100%) of any recovery obtained by it as a result of or in connection
with any such suit or action to protect Company Technology; provided that to the
extent that such recovery includes royalty amounts otherwise payable to
Regeneron hereunder during the Royalty Term, Company shall pay to Regeneron the
royalty amounts calculated in accordance with Section 4.2 based on the estimated
Net Sales corresponding to the recovered lost profits.
******************************************** ***********.
ARTICLE VIII
CONFIDENTIALITY
          8.1 Definition of Confidential Information. Subject to the last
paragraph in this Section 8.1, Confidential Information includes all
information, data and know-how disclosed by either Party or its Affiliates (the
“Disclosing Party”) to the other Party or its Affiliates (the “Receiving Party”)
hereunder, whether orally or as embodied in tangible materials, including
research, inventions, discoveries, writings, drawings, graphs, charts,
photographs, recordings, designs, plans, processes, models, technical
information, facilities, methods, assays, data, chemical formulas, compositions,
compounds, instrumentation, trade secrets, copyrights, systems, patents, patent
applications, procedures, manuals, specifications, prototypes, samples,
structures, models,

18



--------------------------------------------------------------------------------



 



any other intellectual property, and confidential reports. Notwithstanding the
foregoing, Confidential Information shall not include information which the
Receiving Party can demonstrate is:
    (a) already in the possession of the Receiving Party, without obligation of
confidentiality, at or before the time of disclosure hereunder as shown by the
Receiving Party’s files existing at the time of disclosure; or
    (b) now or hereafter becomes publicly known through no wrongful act of the
Receiving Party (provided that if Confidential Information becomes publicly
known this shall not excuse a prior disclosure by the Receiving Party); or
    (c) lawfully received by the Receiving Party from a Third Party not under an
obligation of confidence to the Disclosing Party; or
    (d) developed by the Receiving Party independent of the Confidential
Information received hereunder; or
    (e) approved for release by written authorization of the Disclosing Party.
          Specific aspects or details of Confidential Information will not be
deemed to be within the public knowledge or in the prior possession of a Person
merely because such aspects or details of the Confidential Information are
embraced by general disclosures in the public domain. In addition, any
combination of Confidential Information will not be considered in the public
knowledge or in the prior possession of either Person merely because individual
elements thereof are in the public domain or in the prior possession of a Person
unless (i) the combination and its principles are in the public knowledge or in
the prior possession of that Person and (ii) the combination is documented, in a
single contemporaneous document, as in the public knowledge or in the prior
possession of a Person.
          Notwithstanding anything to the contrary in this Section 8.1,
Company’s Confidential Information shall be limited to (i) confidential
information in the reports delivered to Company in accordance with Section 4.4,
(ii) confidential information discovered by Regeneron during any Site visit in
accordance with Section 3.2, (iii) confidential information discovered by
Regeneron during any audit conducted pursuant to Section 4.5, (iv) confidential
information provided to Regeneron in connection with any claim for
indemnification under ARTICLE VI, (v) confidential information provided to
Regeneron pursuant to Section 7.7, (vi) confidential information related to
Approved Third Parties disclosed to Regeneron pursuant to Section 3.6, and
(vii) information disclosed by prior mutual agreement specifically certified by
Company as being confidential prior to its disclosure, in each case, unless such
information falls under the exceptions described in clause (a), (b), (c), (d),
or (e) above in this Section 8.1. All other information, data or know-how
disclosed by Company or its Affiliates hereunder shall be non-confidential and
shall not be subject to the confidentiality obligations and restrictions on use
in this Article VIII.
          8.2 Confidentiality and Non-Use Obligations. Each Party agrees,
subject to Section 8.4, that it will hold in strict confidence and not disclose,
disseminate or distribute to any Third Party Confidential Information received
from the Disclosing Party and use such Confidential

19



--------------------------------------------------------------------------------



 



Information for no purpose other than those contemplated by this Agreement. Each
Party agrees that access to Confidential Information will be limited to its
Affiliates, Licensees and its Approved Third Parties (in each case, which are
bound by the confidentiality obligations herein), as well as such Party’s and
its Affiliates’, Licensees’ and Approved Third Parties’ employees (including
temporary staff), agents, or other authorized representatives who: (a) need to
know such Confidential Information in connection with their work and (b) have
signed agreements obligating them to maintain the confidentiality of the
Confidential Information, provided that each Party shall remain responsible for
any failure by its Affiliates, Licensees and Approved Third Parties and their
respective employees (including temporary staff), consultants, advisors, to
treat such information and materials as Confidential Information. Each Party
further agrees to inform such employees (including temporary staff), agents or
authorized representatives of the confidential nature of Confidential
Information received from the Disclosing Party and agrees to take all necessary
steps to ensure that the terms of this Agreement are not violated by them.
          8.3 Loss of Confidential Information. Each Party shall maintain
reasonable procedures to prevent accidental or other loss of any Confidential
Information received from the Disclosing Party and shall exert at least the same
degree of care as it uses to protect its own Confidential Information. Each
Party shall immediately notify the other in the event of any actual or suspected
loss or unauthorized disclosure of that Party’s Confidential Information. Each
Party will take all reasonable further steps requested by the other Party to
prevent, control or remedy such violation.
          8.4 Permitted Disclosure. Each Party may disclose Confidential
Information to the extent that such disclosure is:
    (a) made in response to a valid order of a court of competent jurisdiction
or other competent authority; provided, however, that the Receiving Party shall
first have given notice to the Disclosing Party and given the Disclosing Party a
reasonable opportunity to quash any such order or obtain a protective order
requiring that the Confidential Information and documents that are the subject
of such order be held in confidence by such court or authority or, if disclosed,
be used only for the purpose for which the order was issued; and provided
further that if such order is not quashed or a protective order is not obtained,
the Confidential Information disclosed in response to such court or governmental
order shall be limited to that information that is legally required to be
disclosed in response to such court or governmental order;
    (b) otherwise required by Applicable Law or the requirements of a national
securities exchange or another similar regulatory body; provided, however, that
the Receiving Party shall (i) provide the Disclosing Party with reasonable
advance notice of and an opportunity to comment on any such required disclosure,
(ii) if requested by the Disclosing Party, seek confidential treatment with
respect to any such disclosure to the extent available, and (iii) consider in
good faith the comments of the Disclosing Party in any such disclosure or
request for confidential treatment; or
    (c) made by Company, its Affiliates or Licensees to a regulatory authority
in connection with any filing, application or request for any approval, license,
registration or authorization relating to a Subject Product; provided, however,
that Company will (i)

20



--------------------------------------------------------------------------------



 



provide Regeneron with reasonable advance notice of and an opportunity to
comment on any such required disclosure, (ii) seek confidential treatment with
respect to any such disclosure to the extent available, and (iii) consider in
good faith the comments of Regeneron in any such disclosure or request for
confidential treatment;
          8.5 Return of Confidential Information. Confidential Information
disclosed by the Disclosing Party, including permitted copies, shall remain the
property of the Disclosing Party. Subject to Section 8.6, upon termination or
expiration of this Agreement, or upon written request of the Disclosing Party,
the Receiving Party shall promptly return to the Disclosing Party or, at the
Disclosing Party’s request, destroy, all documents or other tangible materials
representing the Disclosing Party’s Confidential Information (or any designated
portion thereof); provided that one (1) copy may be maintained in the
confidential files of the Receiving Party for the purpose of complying with the
terms of this Agreement. An officer of the Receiving Party also shall certify in
writing that it has satisfied its obligations under this Section 8.5 within ten
(10) days of a written request by the Disclosing Party.
          8.6 Retention of Confidential Information by Company. Section 8.5
shall not apply to Regeneron Confidential Information during the term of this
Agreement or on the expiry or termination of this Agreement if and to the extent
that Company’s rights under the Regeneron Technology survive such termination or
expiry pursuant to Section 9.4.
          8.7 Publicity. During the term of this Agreement, the content of any
press release or public disclosure relating to this Agreement shall be mutually
agreed by the Parties, which agreement shall not be unreasonably withheld,
delayed or conditioned, except that a Party may, without the other Party’s
agreement, (a) issue such press release or make such public disclosure if the
contents of such press release or public disclosure have previously been made
public other than through a breach of this Agreement by the issuing Party or
(b) subject to Section 8.4 issue such press release or make such public
disclosure if such press release or public disclosure is required by Applicable
Law, regulation or legal process, including without limitation by the rules or
regulations of the SEC (or similar regulatory agency in a country other than the
United States) or of any stock exchange or other securities trading institution.
It is the intent of the Parties to issue one press release announcing the
execution of this Agreement. In any press releases issued by Company regarding
the discovery, development or approval of a Subject Product, Antibody or
Antibody Materials, Company shall include a statement regarding the role of
Regeneron Technology and Mice, which statement shall be reasonably acceptable to
Regeneron. The Parties shall issue a joint press release on the Effective Date
with respect to the execution of this Agreement in the form annexed hereto as
Exhibit D.
          8.8 Disclosure of Provisions of Agreement.
    (a) Subject to Sections 8.7 and 8.8(b), each Party agrees to hold as
confidential the terms of this Agreement that have not been disclosed publicly
except that (i) each Party shall have the right to disclose such terms to
investors, potential investors, lenders, potential lenders, acquirers, potential
acquirers, investment bankers and other Third Parties in connection with
financing and acquisition activities, provided that any such Third Party has
entered into a written obligation with the disclosing Party to treat such
information and materials as confidential which is at least as stringent as the
conditions

21



--------------------------------------------------------------------------------



 



imposed by this Agreement and (ii) each Party shall have the right to disclose
such terms as required by applicable law, regulation or legal process, including
without limitation by the rules or regulations of the SEC (or similar regulatory
agency in a country other than the United States) or of any stock exchange or
other securities trading institution.
    (b) In the event that this Agreement shall be included in any report,
statement or other document filed by either Party or an Affiliate of either
Party with the SEC or similar regulatory agency in a country other than the
United States or any stock exchange or other securities trading institution,
such Party shall consider in good faith any requests for confidential treatment
as may be reasonably requested by the other Party.
          8.9 Approvals. Each Party shall submit any press release or any
disclosure requiring the other Party’s approval pursuant to this Article VIII to
the other Party, and the Party receiving such request shall have three
(3) business days to review and approve any such press release or disclosure,
which approval shall not be unreasonably withheld. If the Party receiving such
request does not respond in writing within such three (3) business day period,
the press release or disclosure shall be deemed approved. In addition, if a
public disclosure is required by law, rule or regulation, including without
limitation in a filing with the Securities and Exchange Commission, the
disclosing Party shall provide copies of the disclosure reasonably in advance of
such filing or other disclosure for the non- disclosing Party’s prior review and
comment, which comments shall be considered in good faith by the disclosing
Party.
          8.10 Term. All obligations of confidentiality imposed under this
Article VIII shall only survive the expiration or early termination of this
Agreement for a period of seven (7) years.
ARTICLE IX
TERM AND TERMINATION
          9.1 Term. The term of this Agreement shall commence on the Effective
Date and, subject to the last sentence of Section 9.2 (d), shall expire on the
sixth anniversary of the Transfer Date unless earlier terminated under the terms
of this Agreement. For the avoidance of doubt, Company shall have the right but
not the obligation to terminate this Agreement without cause upon written notice
prior to the fourth anniversary of the Transfer Date in accordance with
Section 9.2(a).
          9.2 Termination.
    (a) Convenience. Company may elect to terminate this Agreement at any time
by providing ninety (90) days’ prior written notice to Regeneron. If such notice
is sent with an effective date of termination prior to the fourth anniversary of
the Transfer Date, such notice shall be accompanied (or preceded) by the payment
of all sums which were not previously paid and which have become or would have
become due and payable pursuant to the first or second sentence of Section 4.1
but for the termination under this Section

22



--------------------------------------------------------------------------------



 



9.2(a). For example, if the Transfer Date is April 30, 2007 and Company pays to
Regeneron twenty million United States dollars (US$20,000,000) on April 30, 2007
and on July 15, 2007 delivers a notice of termination with an effective date of
termination on October 15, 2007, Company would be obligated to pay to Regeneron
on July 15, 2007 sixty million United States dollars (US$60,000,000)
representing twenty million United States dollars (US$20,000,000) that would
have otherwise been payable on April 30, 2008, plus twenty million United States
dollars (US$20,000,000) that would otherwise have been payable on April 30,
2009, plus twenty million United States dollars (US$20,000,000) that would have
otherwise been payable on April 30, 2010. However, for example, if the Transfer
Date is April 30, 2007 and Company has paid all amounts previously due and
payable under Section 4.1 and on July 15, 2010 delivers a notice of termination
with an effective date of termination on October 15, 2010, Company would not be
obligated to pay to Regeneron any further sums pursuant to Section 4.1. If such
notice of termination under this Section 9.2(a) is sent with an effective
termination date on or after the fourth anniversary of the Transfer Date, such
notice shall be accompanied (or preceded) by the payment of all sums which were
not previously paid and which have become or would have become due and payable
pursuant to the first, second, or third sentence of Section 4.1 but for the
termination under this Section 9.2(a). For example, if the Transfer Date is
April 30, 2007 (and Company has paid all amounts previously due and payable
under Section 4.1) and on June 20, 2011 Company delivers a notice of termination
with an effective date of termination on September 20, 2011, Company would be
obligated to pay Regeneron on June 20, 2011 twenty million United States dollars
(US$20,000,000), as adjusted to reflect the Adjusted Annual Fee pursuant to the
terms of the third sentence of Section 4.1, representing the Adjusted Annual Fee
that would have otherwise been payable on April 30, 2012.
          (b) Breach. Either Party shall have the right (but not the obligation)
to terminate this Agreement upon written notice to the other Party if the other
Party materially breaches or defaults in the performance of any of the
provisions of this Agreement; provided that such material breach or default has
not been cured (if capable of being cured) within sixty (60) days after the
giving of notice by the first Party specifying such breach or default. For
purposes of this Section 9.2(b), the term “material breach” shall mean a breach
or default in performance hereunder by a Party that substantially undermines the
contractual rights, protections or benefits of the non-breaching Party under
this Agreement.
          (c) Technical Event. Company may terminate this Agreement upon
providing thirty (30) days prior written notice to Regeneron together with
adequate written records to document its claim of the occurrence of a Technical
Event. Such records shall be subject to review by an independent Third Party
expert designated by Regeneron within ten (10) business days of receipt of the
written notice of termination and approved by Company, such approval not to be
unreasonably withheld or delayed. Such expert shall review such written records
and promptly determine whether or not a Technical Event has occurred. The
expert’s decision shall be final and binding upon the Parties as to this issue.
Following the provision of any such notice of termination all obligations to
make payments due under this Agreement by the Company to Regeneron shall be
suspended from the date of such notice until the date of the publication of the
expert’s determination. Any notice of

23



--------------------------------------------------------------------------------



 



    termination shall be deemed effective from the date of the notice of
termination in the event that the expert determines that a Technical Event has
occurred. As used above, the term “Technical Event” shall mean,
********************************************.

    (d) ****************. **************************************.
     9.3 Rights in Bankruptcy. All rights and licenses granted under or pursuant
to this Agreement by Regeneron are, and shall otherwise be deemed to be, for
purposes of Section 365(n) of the U.S. Bankruptcy Code or analogous provisions
of Applicable Law outside the United States, licenses of right to “intellectual
property” as defined under Section 101 of the U.S. Bankruptcy Code or analogous
provisions of Applicable Law outside the United States (hereinafter “IP”). The
Parties agree that Company, as licensee of such rights under this Agreement,
shall retain and may fully exercise all of its rights and elections under the
U.S. Bankruptcy Code or any other provisions of Applicable Law outside the
United States that provide similar protection for IP. The Parties further agree
that, in the event of the commencement of a bankruptcy proceeding by or against
Regeneron under the U.S. Bankruptcy Code or analogous provisions of Applicable
Law outside the United States, Company shall be entitled to a complete duplicate
of (or complete access to, as appropriate) any such IP and all embodiments of
such IP, which, if not already in Company’s possession, shall be promptly
delivered to it upon Company’s written request therefor.
     9.4 Effects of Termination.
           (a) Termination or Expiration of License. Except as set forth below
in this Section 9.4, upon expiration or termination of this Agreement, the
licenses granted by Regeneron to Company under Section 2.1 shall terminate and
revert to Regeneron as of the effective date of such expiration or termination.
Subject to the terms of the last sentence of Section 9.4(c), upon termination of
this Agreement for any reason, Company may continue to use and Exploit any
Antibodies, Antibody Materials and Subject Products generated pursuant to this
Agreement and Company shall pay royalties during the Royalty Term in accordance
with Article IV. Upon termination of this Agreement by Company in accordance
with Section 9.2(b), 9.2(c), or 9.2(d), Company shall not be required to make
any further payments to Regeneron under Section 4.1, except that neither Party
shall be relieved of any obligations arising prior to such termination,
including any payment obligations which arose and are due with respect to any
period prior to such termination. Upon termination of this Agreement by
Regeneron in accordance with Section 9.2(b), (i) in addition to any other
amounts payable by Company to Regeneron under this Agreement, under law or
pursuant to any contractual remedies available to Regeneron (but giving full
allowance in due course for any sums paid hereunder), Company shall pay the
amounts otherwise payable by Company under Section 9.2(a) as if Company had
terminated this Agreement for convenience, and (ii) Regeneron may seek equitable
remedies from a court of competent jurisdiction, including, if appropriate,
destruction of Antibodies and Antibody Materials.
           (b) Discontinuation of Use; Return of Material. Upon expiration of
the term of the Agreement or earlier termination of this Agreement, Company (and
its Affiliates and, if applicable, Approved Third Parties) will discontinue use
of Regeneron’s Confidential Information as of the effective date of such
expiration or termination, except to the extent

24



--------------------------------------------------------------------------------



 



that such use of such Confidential Information is reasonably necessary for the
Company to continue to use and Exploit all Antibodies and Antibody Materials
generated using the Mice and Mice Materials prior to the date of expiration or
termination, subject to Company’s obligations to pay royalties to Regeneron
during the Royalty Term pursuant to Article IV, and if requested by Regeneron
will return Regeneron’s Confidential Information to which Company does not
retain any rights hereunder in accordance with Section 8.5.
    (c) Destruction of Mice and Mice Materials; Treatment of Antibodies and
Antibody Materials. Except as set forth in paragraph (d) below, within ten
(10) business days after the effective date of expiration or termination of this
Agreement for any reason, Company shall destroy (or cause the destruction of)
all Mice (including any Progeny) and Mice Materials held by Company, its
Affiliates and, if applicable, Approved Third Parties. Within seven (7) days of
destruction, an officer of Company shall deliver to Regeneron a signed letter,
in form and substance reasonably acceptable to Regeneron and the Company,
certifying that all Mice (including, without limitation, any Progeny) and, if
applicable, Mice Materials have been destroyed. Except as set forth in the next
sentence, upon expiration or termination of this Agreement for whatever reason,
Company shall have the right to continue to use and Exploit all Antibodies and
Antibody Materials generated using the Mice and Mice Materials prior to the date
of termination, subject to Company’s obligations to pay royalties to Regeneron
during the Royalty Term pursuant to Article IV. *****************************
******************.
    (d) Tail Period. No later than sixty (60) days prior to the expiration date
of this Agreement or the termination of this Agreement by Company pursuant to
Section 9.2 (such date being referred to herein as “the Expiration Date”),
Company may provide a written notice to Regeneron, which shall be accompanied by
a payment of *********************** to permit Company to retain and use for a
period of one calendar year from the Expiration Date (the “Tail Period”) any
Mice Materials generated by Company prior to the Expiration Date solely in order
to allow Company to ******************************** prior to the Expiration
Date to optimize the development of Antibodies. At the end of such one year Tail
Period, Company shall destroy and certify as destroyed all Mice Materials in
accordance with the terms in paragraph (c) above.
          9.5 Survival. The expiration or termination of this Agreement shall
not relieve the parties of any obligation accruing prior to such expiration or
termination. The second and third sentences of Section 3.1, Section 3.5,
Article IV (to the extent applicable, including without limitation, Section 4.2
during the Royalty Term), Section 5.3, Article VI, Section 7.1, Article VIII,
subject to Section 8.10, Article IX and Article X, together with any relevant
defined terms, shall survive any termination or expiration of this Agreement.
ARTICLE X
MISCELLANEOUS
          10.1. Assignment; Successors and Assigns. (a) Company may not assign
its rights or delegate its obligations under this Agreement in whole or in part
without the prior written consent

25



--------------------------------------------------------------------------------



 



of Regeneron, except that Company shall have the right, without such consent,
(i) to perform any or all of its obligations and exercise any or all of its
rights under this Agreement through any of its Affiliates, or (ii) on written
notice to Regeneron, to assign all its rights and obligations under this
Agreement to any successor in interest in connection with a merger,
consolidation or sale of all or substantially all of the assets of Company;
provided, that Company’s rights and obligations under this Agreement shall be
assumed by its successor in interest in any such transaction. Company
absolutely, unconditionally and irrevocably guarantees to Regeneron prompt
performance when due and at all times thereafter of the responsibilities,
liabilities, covenants, warranties, agreements and undertakings of its
Affiliates pursuant to this Agreement. (b) Regeneron may not assign its rights
or delegate its obligations under this Agreement in whole or in part without the
prior written consent of Company, except that Regeneron shall have the right,
without such consent, (i) to perform any or all of its obligations and exercise
any or all of its rights under this Agreement through any of its Affiliates, or
(ii) on written notice to Company, to assign all its rights and obligations
under this Agreement (A) to any of its Affiliates that has the resources to meet
Regeneron’s obligations under this Agreement, or (B) to a successor in interest
in connection with (1) a merger, consolidation or sale of all or substantially
all of the assets of Regneron, or (2) the sale or license of all or
substantially all of the assets of Regeneron related to the Regeneron
Technology; provided that Regeneron’s rights and obligations under this
Agreement shall be assumed by its successor in interest in any such transaction.
Regeneron absolutely, unconditionally and irrevocably guarantees to Company
prompt performance when due and at all times thereafter of the responsibilities,
liabilities, covenants, warranties, agreements and undertakings of its
Affiliates pursuant to this Agreement. (c) Any purported assignment in violation
of this Section 10.1 shall be void ab initio. Without limiting the foregoing,
neither Party shall cause or permit any of its Affiliates to commit any act
(including any act of omission) which such Party is prohibited hereunder from
committing directly. No assignment of this Agreement shall be made in bad faith
to limit or restrict the contractual rights and benefits of the other Party
under this Agreement.
10.2. Notices.
Notices to Company shall be addressed to:
Astellas Pharma Inc.
2-3-11 Nihonbashi-Honcho Chuo-ku
Tokyo 103-8411, Japan
Telefacsimile: ******************
Attention: Vice President, Legal
With a copy to: Vice President, Molecular Medicine Research Labs, Drug Discovery
Research
Notices to Regeneron shall be addressed to:
Regeneron Pharmaceuticals, Inc.
777 Old Saw Mill River Road
Tarrytown, New York 10591-6707
USA

26



--------------------------------------------------------------------------------



 



Telefacsimile: *******************
Attention: Vice President, Strategic Alliances
With a copy to: Vice President & General Counsel
          All notices and other correspondence sent under this Agreement shall
be in English. Any Party may change its address by giving notice to the other
Party in the manner herein provided. Any notice required or provided for by the
terms of this Agreement shall be in writing and shall be (a) sent by registered
or certified mail, return receipt requested, postage prepaid, (b) sent via a
reputable international courier service, (c) sent by facsimile transmission with
an original following the same day via a reputable international courier service
or (d) personally delivered, in each case properly addressed in accordance with
the paragraph above. The effective date of notice shall be the actual date of
receipt by the Party receiving the same.
          10.3. Governing Law. This Agreement shall be construed and the
respective rights of the Parties determined according to the substantive laws of
the State of New York notwithstanding any provisions governing conflict of laws
under such New York law to the contrary and without giving effect to the United
Nations Convention on Contracts for the International Sale of Goods.
          10.4. Submission to Jurisdiction. Each Party (a) submits to the
exclusive jurisdiction of any state or federal court sitting in New York, New
York, with respect to actions or proceedings arising out of or relating to this
Agreement, (b) agrees that all claims in respect of such action or proceeding
may be heard and determined only in any such court, subject to any rights of
removal from state court in New York to federal court in New York, and
(c) agrees not to bring any action or proceeding arising out of or relating to
this Agreement in any other court; provided that either Party may bring an
action in any court of competent jurisdiction to enforce a final judgment
entered by such New York courts. Each Party waives any defense of inconvenient
forum to the maintenance of any action or proceeding so brought and waives any
bond, surety or other security that might be required of the other Party with
respect thereto. Each Party may make service on the other Party by sending or
delivering a copy of the process to the Party to be served at the address and in
the manner provided for the giving of notices in Section 10.2. Nothing in this
Section 10.4, however, shall affect the right of any Party to serve legal
process in any other manner permitted by law.
          10.5. Force Majeure. No Party shall be held liable or responsible to
the other Party nor be deemed to have defaulted under or breached this Agreement
for failure or delay in fulfilling or performing any obligation under this
Agreement when such failure or delay is caused by or results from causes beyond
the reasonable control of the affected Party, including fire, floods, pandemic,
epidemic, embargoes, war, acts of war (whether war is declared or not), acts of
terrorism insurrections, riots, civil commotions, strikes, lockouts or other
labor disturbances, acts of God or acts, omissions or delays in acting by any
governmental authority or the other Party; provided, however, that the Party so
affected shall use reasonable commercial efforts to avoid or remove such causes
of nonperformance, and shall continue performance hereunder with reasonable
dispatch whenever such causes are removed. Each Party shall provide the other
Party with prompt written notice of any delay or failure to perform that occurs
by reason of force majeure. The Parties shall mutually seek a resolution of the
delay or the failure to perform as noted above.

27



--------------------------------------------------------------------------------



 



          10.6. Independent Contractors. It is understood and agreed that the
relationship between the Parties hereunder is that of independent contractors
and that nothing in this Agreement shall be construed as authorization for
either Regeneron or Company to act as agent for the other.
          10.7. Headings. The captions or headings of the sections or other
subdivisions hereof are inserted only as a matter of convenience or for
reference and shall have no effect on the meaning of the provisions hereof.
          10.8. Entire Agreement. The Parties acknowledge that this Agreement
(together with the confidentiality agreement dated ******************* sets
forth the entire Agreement and understanding of the Parties as to the subject
matter hereof and each Party confirms that it is not relying on any
representations, warranties or covenants of the other Party except as
specifically set out in this Agreement. This Agreement shall not be subject to
any change or modification except by the execution of a written instrument
subscribed to by the Parties. All other previous or currently existing
agreements and understandings or other arrangements of any kind with respect to
the said subject matter shall be canceled and superseded completely by this
Agreement as of the date hereof. Nothing in this Agreement is intended to limit
or exclude any liability for fraud. All Schedules and Exhibits referred to in
this Agreement are intended to be and are hereby specifically incorporated into
and made part of this Agreement. In the event of any inconsistency between any
such Schedules or Exhibits and this Agreement, the terms of this Agreement shall
govern.
          10.9. No Implied Waivers; Rights Cumulative. No failure on the part of
Regeneron or Company to exercise, and no delay in exercising, any right, power,
remedy or privilege under this Agreement, or provided by statute or at law or in
equity or otherwise, shall impair, prejudice or constitute a waiver of any such
right, power, remedy or privilege or be construed as a waiver of any breach of
this Agreement or as an acquiescence therein. To be effective any waiver must be
in writing. No right, power, remedy or privilege herein conferred upon or
reserved to a Party is intended to be exclusive of any other right, power,
remedy or privilege, and each and every right, power, remedy and privilege of a
Party pursuant to this Agreement or now or hereafter existing at law or in
equity shall to the extent permitted by law be cumulative, concurrent and in
addition to every other right, power, remedy or privilege pursuant to this
Agreement or now or hereafter existing at law or in equity.
          10.10. Severability. To the fullest extent permitted by Applicable
Law, the Parties waive any provision of law that would render any provision of
this Agreement invalid or illegal or unenforceable in any respect. To the
fullest extent permitted by Applicable Law and if the rights or obligations of
any Party will not be materially and adversely affected: (a) such provision will
be given no effect by the Parties and shall not form part of this Agreement,
(b) all other provisions of this Agreement shall remain in full force and
effect, and (c) the Parties shall use their best efforts to negotiate a
provision in replacement of the provision held invalid, illegal or unenforceable
that is consistent with Applicable Law and achieves, as nearly as possible, the
original intention of the Parties.
          10.11. Execution in Counterparts; Facsimile Signatures. This Agreement
may be executed in counterparts, each of which counterparts, when so executed
and delivered, shall be deemed to be an original, and all of which counterparts,
taken together, shall constitute one and the

28



--------------------------------------------------------------------------------



 



same instrument even if both Parties have not executed the same counterpart.
Signatures provided by facsimile transmission shall be deemed to be original
signatures.
          10.12. Construction. Except where the context requires otherwise,
whenever used the singular includes the plural, the plural includes the
singular, the use of any gender is applicable to all genders and the word “or”
has the inclusive meaning represented by the phrase “and/or”. Whenever this
Agreement refers to a number of days, unless otherwise specified, such number
refers to calendar days. The term “including” or “includes” as used in this
Agreement means including, without limiting the generality of any description
preceding such term. The wording of this Agreement shall be deemed to be the
wording mutually chosen by the Parties and no rule of strict construction shall
be applied against any Party.
          10.13. No Benefit to Third Parties. The provisions of this Agreement
are for the sole benefit of the Parties and their successors and permitted
assigns, and they shall not be construed as conferring any rights in any other
Persons except as otherwise expressly provided in Section 10.1.
          10.14 Limitation of Damages EXCEPT AS PROVIDED BELOW IN THIS SECTION
10.14, IN NO EVENT SHALL REGENERON OR COMPANY BE LIABLE FOR SPECIAL, PUNITIVE,
INDIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES (INCLUDING, WITHOUT LIMITATION,
LOSS OF PROFITS) SUFFERED BY THE OTHER PARTY, REGARLDESS OF THE THEORY OF
LIABILITY AND REGLARDLESS OF ANY PRIOR NOTICE OF SUCH DAMAGES. HOWEVER, NOTHING
IN THIS SECTION 10.14 IS INTENDED TO LIMIT OR RESTRICT THE INDEMNIFICATION
RIGHTS AND OBLGIATIONS OF EITHER PARTY HEREUNDER WITH RESPECT TO THIRD-PARTY
CLAIMS. MOREOVER, NOTHING IN THIS SECTION 10.14 IS INTENDED TO LIMIT OR RESTRICT
ANY LIABILITY FOR FRAUD OR ANY LIABILITY ARISING FROM A BREACH OF SECTION 2.6 OR
5.4.
          10.15 Further Assurance. Each Party shall perform all further acts and
things and execute and deliver such further documents as may be necessary or as
the other Party may reasonably require to implement or give effect to this
Agreement.
          IN WITNESS WHEREOF, the Parties have executed this Agreement as of the
Effective Date.

                  REGENERON PHARMACEUTICALS, INC.    
 
           
 
  By:   /s/ Murray A. Goldberg
 
   
 
  Name:   Murray A. Goldberg    
 
           
 
  Title:   Senior Vice President, Finance & Administration and Chief Financial
Officer    
 
           

29



--------------------------------------------------------------------------------



 



                  ASTELLAS PHARMA INC.    
 
           
 
  By:
Name:   /s/ Toshinari Tamura, Ph.D.
 
Toshinari Tamura, Ph.D.    
 
           
 
  Title:   Representative Director, Executive Vice President and Chief Science
Officer    
 
           
 
         

30



--------------------------------------------------------------------------------



 



EXHIBIT A
REGENERON KNOW-HOW AND MICE
************************

31



--------------------------------------------------------------------------------



 



EXHIBIT B
REGENERON PATENT RIGHTS

     
Patent No.:
  6,586,251
USSN:
  09/732,234
Inventors:
  Economides, Murphy, Valenzuela, Yancopoulos
Title:
  Methods of Modifying Eukaryotic Cells
Filing Date:
  7 Dec 2000
 
   
Patent No.:
  6,596,541
USSN:
  09/784,859
PCT:
  2003/6275
Inventors:
  Murphy, Yancopoulos
Title:
  Methods of Modifying Eukaryotic Cells
Filing Date:
  16 Feb 2001 (continuation-in-part of 09/732,234)
 
   
Patent No.:
  US 7,105,348
USSN:
  10/076,840
Inventors:
  Murphy, Yancopoulos
Title:
  Methods of Modifying Eukaryotic Cells
Filing Date:
  15 Feb 2002
 
   
780D NZ
  Patent No. 527629
 
  Granted 7 July 2005
 
   
780D SG
  Patent No. 100103
 
  Granted 30 Nov 2005
 
   
780D SA
  Patent No. 2003/3129
 
  Granted 29 Sept 2005

*****************************

32



--------------------------------------------------------------------------------



 



EXHIBIT C
LETTER AGREEMENT WITH APPROVED THIRD PARTIES
Regeneron Pharmaceuticals, Inc.
777 Old Saw Mill River Road
Tarrytown, New York USA 10591
Ladies and Gentlemen:
          In connection with the [      ] agreement (the “Agreement”) dated
[      ] between [      ] (“Service Provider”), a [      ], with principal
offices located at [      ] and [ASTELLAS] (“Astellas”), a [      ] with
principal offices located at [      ], Service Provider hereby enters into the
following agreement with Regeneron Pharmaceuticals, Inc. (“Regeneron”), a New
York corporation, with principal offices located at 777 Old Saw Mill River Road,
Tarrytown, New York USA 10591:

  1)   Service Provider acknowledges that in connection with the Agreement it
shall be receiving (i) confidential and proprietary genetically modified mice
owned by Regeneron (referred to as “Regeneron Mice”), [(ii)
********************* (referred to as “Mice Materials”)] and (iii) Regeneron’s
confidential information related to the breeding of Regeneron Mice and
information from breeding Regeneron Mice (referred to as “Regeneron
Information”).     2)   [Service Provider agrees that it shall not use the
Regeneron Mice for any purposes other than to breed the Mice solely by means of
breeding Regeneron Mice with other Regeneron Mice solely in accordance with the
breeding practices supplied by Astellas.] [IF APPLICABLE]     3)   Service
Provider agrees that Regeneron retains all right, title and interest in the
Regeneron Mice and Mice Materials. Without limiting the foregoing, Service
Provider hereby assigns to Regeneron any right, title and interest in the
Regeneron Mice and Mice Materials. Service Provider agrees to execute any and
all further instruments, forms of assignments and other documents, and to take
such further actions as Regeneron may request, in order to transfer all of
Service Provider’s rights, if any, in the Regeneron Mice and Mice Materials to
Regeneron without additional consideration.     4)   Service Provider agrees
that it has no right to use the Regeneron Mice or Mice Materials to discover,
develop or otherwise make improvements to the Regeneron Mice or Mice Materials
(referred to as “Mice Inventions”). Accordingly, Service Provider shall promptly
disclose to Regeneron, in writing, any Mice Inventions and shall, and hereby
does, assign, all right, title, and interest it has in Mice Inventions without
additional compensation.     5)   Service Provider agrees that it: (a) will use
diligent efforts to ensure that the Regeneron Mice do not come into contact with
any mice other than Regeneron Mice; and, in particular, will not intentionally
or recklessly breed Regeneron Mice with any mice

33



--------------------------------------------------------------------------------



 



    other than Regeneron Mice; (b) will not make any heritable genetic
modifications to the Regeneron Mice; (c) will not derive embryonic or other stem
cells from the Regeneron Mice or other Mice Material that could be used to make
Regeneron Mice; (d) will not use Regeneron Mice or Mice Materials to manufacture
or produce products for sale; and (e) will not use Mice Materials to create
Regeneron Mice, mice or any transgenic organism.     6)   Service Provider
agrees to keep Regeneron Information confidential and not disclose to any third
party or use for any purpose other than the performance of the Agreement.     7)
  Service Provider will not distribute or allow the transfer of Regeneron Mice
to any third party other than Astellas or its Affiliates and will destroy all
Regeneron Mice and Mice Materials in its possession within five (5) business
days after notice from Astellas.     8)   This letter agreement shall be
construed and the rights of the parties hereto shall be determined according to
the laws of the State of New York notwithstanding any provisions governing
conflict of laws under such New York law to the contrary and without giving
effect to the United Nations Convention on Contracts for the International Sale
of Goods.     9)   This letter agreement may be executed in counterparts, each
of which counterpart, when so executed and delivered, shall be deemed to be an
original, and all of which counterparts, taken together, shall constitute one
and the same instrument even if both parties have not executed the same
counterpart. Signatures provided by facsimile transmission shall be deemed to be
original signatures.     10)   For the avoidance of doubt, it is understood that
Regeneron shall not be responsible for Astellas’s performance of its obligations
under the Agreement and Regeneron shall have no liability or responsibilities
under the Agreement.

     IN WITNESS WHEREOF, the parties have caused a duly authorized
representative to execute this letter agreement as of the date set forth below.

                  [                      ]       REGENERON PHARMACEUTICALS, INC.
 
               
By:
          By:    
 
               
Name:
          Name:    
 
               
Title:
          Title:    
 
               
Date:
          Date:    
 
               

34



--------------------------------------------------------------------------------



 



EXHIBIT D
PRESS RELEASE
ASTELLAS LICENSES REGENERON’S VELOCIMMUNE®
TECHNOLOGY FOR DISCOVERING
HUMAN MONOCLONAL ANTIBODIES
Tokyo, Japan and Tarrytown, NY — (March xx, 2007) — Astellas Pharma Inc.
(“Astellas”; Headquarters: Tokyo, Japan; President & CEO: Masafumi Nogimori) and
Regeneron Pharmaceuticals, Inc. (Nasdaq: REGN) announced today that they have
entered into a non-exclusive license agreement that will allow Astellas to
utilize Regeneron’s VelocImmune® technology in its internal research programs to
discover human monoclonal antibody product candidates.
Astellas will pay $20 million upfront and will make up to five additional annual
payments of $20 million, subject to the ability to terminate the agreement after
making the first three additional payments. Upon commercialization of any
antibody products discovered utilizing VelocImmune, Astellas will pay a
mid-single-digit royalty on product sales. Astellas will report the $80 million
license fee for the initial four years as an R&D expense on its income
statements for the fiscal year ending March 31, 2007.
"VelocImmune is the centerpiece of Regeneron’s suite of technologies for the
discovery and development of fully human monoclonal antibodies,” said George D.
Yancopoulos, M.D., Ph.D., President of Regeneron Research Laboratories and
Regeneron’s Chief Scientific Officer. “We are pleased that Astellas, a company
with a clear strategic commitment to developing therapeutic antibodies, has
selected the VelocImmune platform for its internal development programs.”
“We are excited about this license agreement with Regeneron,” said Toshinari
Tamura, Ph.D., Astellas’ Executive Vice President and Chief Scientific Officer.
“As described in our recently announced medium term plan, Astellas is building a
new technological platform for the development of antibody drugs, and
VelocImmune will become an important cornerstone for our R&D capabilities.”

35



--------------------------------------------------------------------------------



 



VelocImmune
Regeneron’s VelocImmune technology offers the potential to increase dramatically
the speed and efficiency of discovering fully-human, therapeutic monoclonal
antibodies. The VelocImmune platform generates fully human monoclonal antibodies
(hMAbs) to address clinically relevant targets of therapeutic interest. The
VelocImmune mouse, unlike other hMAb mice, mounts a robust immune response that
is virtually indistinguishable from that of a wild type mouse, resulting in a
reliable and efficient platform for discovering fully human monoclonal
antibodies.
About Astellas Pharma Inc.
Astellas Pharma Inc., located in Tokyo, Japan, is a pharmaceutical company
dedicated to improving the health of people around the world through the
provision of innovative and reliable pharmaceutical products. The organization
is committed to becoming a global pharmaceutical company by combining
outstanding R&D and marketing capabilities and continuing to grow in the world
pharmaceutical market. For more information on Astellas Pharma Inc., please
visit the company’s website at http://www.astellas.com.
About Regeneron Pharmaceuticals, Inc.
Regeneron is a biopharmaceutical company that discovers, develops, and intends
to commercialize therapeutic medicines for the treatment of serious medical
conditions. Regeneron has therapeutic candidates in clinical trials for the
potential treatment of cancer, eye diseases, and inflammatory diseases, and has
preclinical programs in other diseases and disorders.
Regeneron has developed and validated a suite of inter-related technology
platforms — VelociGene®, VelociMouse®, and VelocImmune — that the Company
believes can increase the speed and efficiency through which human monoclonal
antibody therapeutics may be discovered and validated. These discovery platforms
are designed to identify specific genes of therapeutic interest for a particular
disease or cell type and validate targets through high-throughput production of
mammalian models. VelociGene uses a proprietary process to create genetic
modifications in a mouse in a precise and high-throughput manner and was
recently selected by the National Institutes of Health for use in its Knockout
Mouse Project. VelociGene allows Regeneron to produce mouse embryonic stem
(ES) cells rapidly for elucidating the function of the altered genes.
VelociMouse allows Regeneron scientists to generate mammalian models directly
from ES cells without the need for chimeras or breeding. VelocImmune provides
antibodies that address the targets identified in the mammalian models that can
be

36



--------------------------------------------------------------------------------



 



developed as potential therapeutics. For more information on Regeneron, please
visit the company’s website at www.regeneron.com.
This news release discusses historical information and includes forward-looking
statements about Regeneron and its products, programs, finances, and business,
all of which involve a number of risks and uncertainties, such as risks
associated with preclinical and clinical development of our drug candidates,
determinations by regulatory and administrative governmental authorities which
may delay or restrict our ability to continue to develop or commercialize our
drug candidates, competing drugs that are superior to our product candidates,
unanticipated expenses, the availability and cost of capital, the costs of
developing, producing, and selling products, the potential for any collaboration
agreement, including our agreements with the sanofi-aventis Group and Bayer
HealthCare, to be canceled or to terminate without any product success, risks
associated with third party intellectual property, and other material risks. A
more complete description of these and other material risks can be found in
Regeneron’s filings with the United States Securities and Exchange Commission
(SEC), including its Form 10-K for the year ended December 31, 2006. Regeneron
does not undertake any obligation to update publicly any forward-looking
statement, whether as a result of new information, future events, or otherwise
unless required by law.
###

     
Regeneron Contacts:
   
Media:
  Investor Relations:
Lauren Tortorete
  Charles Poole
Tel: 212 845 5609
  Tel: 914 345 7640
ltortorete@biosector2.com
  charles.poole@regeneron.com

Astellas Contact:
Akihiro Tanaka, Ph.D.
VP, Corporate Communications
Astellas Pharma Inc.
Tel.: +81-3-3244-3201

37



--------------------------------------------------------------------------------



 



SCHEDULE 4.2
SAMPLE ROYALTY CALCULATION
*******************

38



--------------------------------------------------------------------------------



 



SCHEDULE 5.2
******************

39